DETAILED ACTION
This action is in reply to an application filed January 4th, 2021. Claims 1-20 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on January 14th, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 4th, 2021, March 4th, 2021, August 12th, 2021, and January 13th, 2022 was filed.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because reference numbers 10', 20', 22', and 74' are too similar in appearance to the reference numbers they are variations of (10, 20, 22, and 74 respectively) which can generate confusion when reading the specification or drawings if the reader does not see the " ' ". Applicant is advised to amend reference numbers 10', 20', 22', and 74' to something that is easier to differentiate from 10, 20, 22, and 74 such as 10A, 20A, 22A, and 74A in the specification and the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are recommended in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: on page 17 para. 0065 lines 10-11 the current use of the “(not shown)” in "By means of one or more motion sensors of the vehicle 10 (not shown)  the vehicle velocity..." makes it seem as if the vehicle 10 is not shown in FIG. 2 when it is shown instead of the motion sensors not being shown. Applicant is recommended to amend the line to recite "By means of one or more motion sensors (not shown) of the vehicle 10 the vehicle velocity..." unless the motion sensors are part of sensors 12 in which case the “(not shown)” should be removed.
Appropriate correction is recommended.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eade et al. (US Pub. No. 20160154408 A1), herein after Eade.
Regarding claim 1, Eade teaches [a] computer-implemented method for determining at least one of position data or motion data of a vehicle, wherein the vehicle is equipped with at least one sensor for capturing scans of a vicinity of the vehicle, wherein the computer-implemented method comprises (Eade: Para. 0094 and 0216; "Embodiments of the invention advantageously use one or more visual sensors and one or more dead reckoning sensors to process Simultaneous Localization and Mapping (SLAM)." "All of the processes described above may be embodied in, and fully automated via, software code modules executed by one or more general purpose or special purpose computers or processors. The code modules may be stored on any type of computer-readable medium or other computer storage device or collection of storage devices. Some or all of the methods may alternatively be embodied in specialized computer hardware."): capturing, by at least one sensor, at least one scan, wherein the at least one scan represents the vicinity of the vehicle and comprises a plurality of sensor data samples given in a sensor data representation, wherein the sensor data representation comprises a first component and a second component, the first component representing a distance between the at least one sensor and the vicinity of the vehicle, and the second component representing a rate of change of the distance between the at least one sensor and the vicinity of the vehicle (Eade: Para. 0097; "Robots can be specified in a variety of configurations. A robot configuration typically includes at least one dead reckoning sensor and at least one video sensor... With dead reckoning, the robot can compute course and distance traveled from a previous position and orientation (pose) and use this information to estimate a current position and orientation (pose). While relatively accurate over relatively short distances, dead reckoning sensing is prone to drift over time. It will be understood that the information provided by a dead reckoning sensor can correspond to either distance, to velocity, or to acceleration and can be converted as applicable."); determining, from a database, a predefined map, wherein the predefined map represents the vicinity of the vehicle and comprises at least one element representing a static landmark, wherein the at least one element is given in a map data representation comprising a plurality of coordinates, wherein the coordinates represent position information of the static landmark (Eade: Para. 0121; "The Visual Front End 602 can use the raw pose data 610 to determine the approximate distance traveled between the images in the visual data 612, which are then used in computations to measure the displacements to the features. When new physical landmarks are recognized, corresponding records or entries can be added to the landmark database 606. Newly recognized landmarks can also be indicated to the SLAM module 604. For example, a “new landmark” flag can be activated, and a “new landmark” identifier or tag can be provided to the SLAM module such that the appropriate records in a SLAM database 608 and the landmark database 606 can be matched. When previously recognized landmarks are encountered, the Visual Front End 602 can provide the SLAM module 604 or an optional Pre-Filter module 622 with one or more identifiers or tags to indicate the one or more landmarks encountered, relative pose information, such as relative pose information (Δx, Δy, and Δθ), and data reliability measures as applicable."); determining a transformed map by transforming the at least one element of the predefined map from the map data representation into the sensor data representation (Eade: Para. 0116; "Given the correspondence between the 2-D features in the new view and the 3-D features of the landmark, the Visual Front End 602 can estimate the relative pose by, for example, minimizing projection error. The relative pose reveals a change in pose from (i) the pose when the landmark was created and stored in the database to (ii) the pose when the physical landmark was re-observed. It will be understood that such a relative pose can be represented in a variety of coordinate forms. For example, the translational component of the relative pose along the floor can be represented by Cartesian coordinates (x,y). However, it will also be understood that polar coordinates (ρ,φ) can also be used. FIG. 2C and FIG. 2D graphically illustrate the relative pose also known as “camera pose” components of Δx, Δy, and Δθ... In one embodiment, these additional dimensions are advantageously used to test the validity of the identified landmark. In one embodiment, the Cartesian-coordinate relative pose is used between a visual front-end and a SLAM module when re-encountering landmarks, and a polar-coordinate “delta pose” is used in the SLAM module when computing change in pose between points measured by dead reckoning data."); matching at least a subset of the sensor data samples of the at least one scan and the at least one element of the transformed map, wherein the matching is carried out in dependence on at least one influence parameter for controlling the influence of the plurality of sensor data samples on the matching (Eade: Para. 0121; "The Visual Front End 602 can use the raw pose data 610 to determine the approximate distance traveled between the images in the visual data 612, which are then used in computations to measure the displacements to the features... When previously recognized landmarks are encountered, the Visual Front End 602 can provide the SLAM module 604 or an optional Pre-Filter module 622 with one or more identifiers or tags to indicate the one or more landmarks encountered, relative pose information, such as relative pose information (Δx, Δy, and Δθ), and data reliability measures as applicable."); and determining the at least one of the position data or the motion data of the vehicle based on the matching (Eade: Para. 0124; "The SLAM module 604 receives the raw pose data 610 from the dead reckoning interface 618... Examples of the raw pose data 610 can include distance measurements, velocity measurements, and acceleration measurements. The dead reckoning data is used by the SLAM module 604 to estimate course and distance traveled from a prior pose. It will be understood that where multiple hypotheses are used by the SLAM module 604, that the dead reckoning data is used to estimate course and distance traveled from relatively many prior poses.").
Regarding claim 2, Eade remains as applied in claim 1 and goes on to further teach [t]he computer-implemented method of claim 1, wherein the at least one influence parameter comprises at least a first influence parameter representing motion of the vehicle (Eade: Para. 0124; "The SLAM module 604 receives the raw pose data 610 from the dead reckoning interface 618... Examples of the raw pose data 610 can include distance measurements, velocity measurements, and acceleration measurements. The dead reckoning data is used by the SLAM module 604 to estimate course and distance traveled from a prior pose. It will be understood that where multiple hypotheses are used by the SLAM module 604, that the dead reckoning data is used to estimate course and distance traveled from relatively many prior poses.").
Regarding claim 3, Eade remains as applied in claim 1 and goes on to further teach [t]he computer-implemented method of claim 1, wherein the at least one influence parameter comprises at least one of a first motion parameter of the vehicle or a second motion parameter of the vehicle, wherein the first motion parameter represents a velocity of the vehicle and the second motion parameter represents a yaw rate of the vehicle (Eade: Para. 0121 and 0101; "When previously recognized landmarks are encountered, the Visual Front End 602 can provide the SLAM module 604 or an optional Pre-Filter module 622 with one or more identifiers or tags to indicate the one or more landmarks encountered, relative pose information, such as relative pose information (Δx, Δy, and Δθ), and data reliability measures as applicable." "When the robot rotates around a vertical axis, such as the exemplary vertical axis 118 shown in FIG. 1, this rotation is referred to as “yaw.”").
Regarding claim 4, Eade remains as applied in claim 1 and goes on to further teach [t]he method of claim 1, wherein the influence of the sensor data samples on the matching is controlled by determining the subset of the sensor data samples for matching in dependence of the at least one influence parameter (Eade: Para. 0138; "To reduce the consumption of memory resources, at least partly in response to the determination of the approximate location of the robot, the VSLAM system 600 can then maintain a relatively small subset of the database in RAM that contains the relevant portion of the database, and other previously used memory resources can be released back to the system. Should, for example, a relatively long period of time transpire without successful matches with the loaded subset of the database, the entire map can again be loaded temporarily to determine if the robot has been moved or has moved to another part of the environment. For example, the robot may have traveled autonomously or may have been picked up and moved to a new location.").
Regarding claim 5, Eade remains as applied in claim 1 and goes on to further teach [t]he method of claim 1, the method further comprising: determining the subset of the sensor data samples for the matching by, for at least some of the sensor data samples: identifying, from the plurality of sensor data samples, a sensor data sample by using an identification rule, wherein identifying the sensor data sample is carried out in dependence of the influence parameter; and assigning the identified sensor data sample to the at least one element of the transformed map (Eade: Para. 0138; "To reduce the consumption of memory resources, at least partly in response to the determination of the approximate location of the robot, the VSLAM system 600 can then maintain a relatively small subset of the database in RAM that contains the relevant portion of the database, and other previously used memory resources can be released back to the system. Should, for example, a relatively long period of time transpire without successful matches with the loaded subset of the database, the entire map can again be loaded temporarily to determine if the robot has been moved or has moved to another part of the environment. For example, the robot may have traveled autonomously or may have been picked up and moved to a new location.").
Regarding claim 6, Eade remains as applied in claim 5 and goes on to further teach [t]he method of claim 5, wherein identifying the sensor data sample comprises: determining one or more candidate sensor data samples from the plurality of sensor data samples, wherein each of the candidate sensor data samples is located in a neighborhood of the at least one element of the transformed map, the neighborhood being defined with respect to the first component and the second component of the sensor data representation, wherein the size of the neighborhood is defined in dependence of the influence parameter (Eade: Para. 0140; "In one embodiment, the VSLAM system advantageously discontinues adding new landmarks to the database. In one example, the VSLAM system discontinues landmark creation in a portion of an environment or in the entire environment at least partly in response to a determination that the landmark density has exceeded a predetermined threshold, such as 5-10 landmarks per square meter."); determining, for each candidate sensor data sample, a difference between the candidate sensor data sample and the at least one element of the transformed map; and selecting, from the candidate sensor data samples, a respective sensor data sample as the identified sensor data sample, the respective sensor data sample satisfying a selection criterion on the basis of the difference between the respective sensor data sample and the at least one element of the transformed map (Eade: Para. 0133 and 0134; "The landmark database 606 and the SLAM database 608 can be managed to provide efficient performance of VSLAM processing in a diverse variety of settings and to manage the amount of memory used in VSLAM processing. One way to efficiently manage the databases is to remove landmarks from the databases that are perceived to be no longer present in the environment or can otherwise be considered unreliable, bad, or in any other way undesired." "For example, the assessment that a physical landmark has disappeared from the environment such that the corresponding landmark should be removed from the databases can be based on repeatedly not observing the physical landmark at or near poses where it is expected to be observed.").
Regarding claim 7, Eade remains as applied in claim 5 and goes on to further teach [t]he method of claim 5, wherein the matching comprises determining a rigid transformation function by minimizing a difference between the at least one element of the transformed map and the assigned sensor data sample, wherein one of the element and the assigned sensor data sample is transformed by means of the rigid transformation function (Eade: Para. 0046; "In some embodiments, a pose node comprises a pose of the robot; a landmark node comprises a pose of the robot, a landmark identifier corresponding to one or more objects, and an estimate of the location of each of the one or more objects; and an edge comprises a rigid transformation relating position and orientation of the robot at two locations.").
Regarding claim 8, Eade remains as applied in claim 7 and goes on to further teach [t]he method of claim 7, wherein the rigid transformation function is determined in dependence on at least one parameter representing motion of the vehicle (Eade: Para. 0151 and 0171; "In the state 1010, the process analyzes the selected images to identify 2-D features that are common to the images in the group. The number of features that are observable will vary according to the environment… It should be noted that other information used in the calculation of the features can include intrinsic camera calibration parameters and extrinsic camera parameters. Examples of intrinsic camera calibration parameters include optical center, distortion parameters, and focal length. Examples of extrinsic camera calibration parameters include a camera-rigid transformation between the camera reference frame and the local reference frame." "If at decision block 1604 a motion estimate is instead taken between the two images as a form of dead reckoning, the motion estimate may constrain the search for putative correspondences and provides an estimate of camera motion at state 1606. The motion estimate may be first transformed from the robot coordinate frame to the camera coordinate frame using the known extrinsic camera parameters.").
Regarding claim 9, Eade remains as applied in claim 1 and goes on to further teach [t]he method of claim 1, wherein the at least one influence parameter comprises a second influence parameter based on the distance between the sensor and the vicinity of the vehicle, in particular the first component of the sensor data samples (Eade: Para. 0124; "The SLAM module 604 receives the raw pose data 610 from the dead reckoning interface 618... Examples of the raw pose data 610 can include distance measurements, velocity measurements, and acceleration measurements. The dead reckoning data is used by the SLAM module 604 to estimate course and distance traveled from a prior pose. It will be understood that where multiple hypotheses are used by the SLAM module 604, that the dead reckoning data is used to estimate course and distance traveled from relatively many prior poses.").
Regarding claim 10, Eade remains as applied in claim 9 and goes on to further teach [t]he method of claim 9, wherein the influence of the sensor data sample on the matching is controlled by weighting sensor data samples with the second influence parameter (Eade: Para. 0134; "For example, the assessment that a physical landmark has disappeared from the environment such that the corresponding landmark should be removed from the databases can be based on repeatedly not observing the physical landmark at or near poses where it is expected to be observed.").
Regarding claim 20, Eade teaches [a] non-transitory computer readable medium comprising computer-executable instructions that, when executed, cause a processor to (Eade: Para. 0216; "All of the processes described above may be embodied in, and fully automated via, software code modules executed by one or more general purpose or special purpose computers or processors. The code modules may be stored on any type of computer-readable medium or other computer storage device or collection of storage devices. Some or all of the methods may alternatively be embodied in specialized computer hardware."): capture, by at least one sensor, at least one scan, wherein the at least one scan represents a vicinity of a vehicle and comprises a plurality of sensor data samples given in a sensor data representation, wherein the sensor data representation comprises a first component and a second component, the first component representing a distance between the at least one sensor and the vicinity of the vehicle, and the second component representing a rate of change of the distance between the at least one sensor and the vicinity of the vehicle (Eade: Para. 0097; "Robots can be specified in a variety of configurations. A robot configuration typically includes at least one dead reckoning sensor and at least one video sensor... With dead reckoning, the robot can compute course and distance traveled from a previous position and orientation (pose) and use this information to estimate a current position and orientation (pose). While relatively accurate over relatively short distances, dead reckoning sensing is prone to drift over time. It will be understood that the information provided by a dead reckoning sensor can correspond to either distance, to velocity, or to acceleration and can be converted as applicable."); determine, from a database, a predefined map, wherein the predefined map represents the vicinity of the vehicle and comprises at least one element representing a static landmark, wherein the at least one element is given in a map data representation comprising a plurality of coordinates, wherein the coordinates represent position information of the static landmark (Eade: Para. 0121; "The Visual Front End 602 can use the raw pose data 610 to determine the approximate distance traveled between the images in the visual data 612, which are then used in computations to measure the displacements to the features. When new physical landmarks are recognized, corresponding records or entries can be added to the landmark database 606. Newly recognized landmarks can also be indicated to the SLAM module 604. For example, a “new landmark” flag can be activated, and a “new landmark” identifier or tag can be provided to the SLAM module such that the appropriate records in a SLAM database 608 and the landmark database 606 can be matched. When previously recognized landmarks are encountered, the Visual Front End 602 can provide the SLAM module 604 or an optional Pre-Filter module 622 with one or more identifiers or tags to indicate the one or more landmarks encountered, relative pose information, such as relative pose information (Δx, Δy, and Δθ), and data reliability measures as applicable."); determine a transformed map by transforming the at least one element of the predefined map from the map data representation into the sensor data representation (Eade: Para. 0116; "Given the correspondence between the 2-D features in the new view and the 3-D features of the landmark, the Visual Front End 602 can estimate the relative pose by, for example, minimizing projection error. The relative pose reveals a change in pose from (i) the pose when the landmark was created and stored in the database to (ii) the pose when the physical landmark was re-observed. It will be understood that such a relative pose can be represented in a variety of coordinate forms. For example, the translational component of the relative pose along the floor can be represented by Cartesian coordinates (x,y). However, it will also be understood that polar coordinates (ρ,φ) can also be used. FIG. 2C and FIG. 2D graphically illustrate the relative pose also known as “camera pose” components of Δx, Δy, and Δθ... In one embodiment, these additional dimensions are advantageously used to test the validity of the identified landmark. In one embodiment, the Cartesian-coordinate relative pose is used between a visual front-end and a SLAM module when re-encountering landmarks, and a polar-coordinate “delta pose” is used in the SLAM module when computing change in pose between points measured by dead reckoning data."); match at least a subset of the sensor data samples of the at least one scan and the at least one element of the transformed map, wherein the matching is carried out in dependence on at least one influence parameter for controlling the influence of the plurality of sensor data samples on the matching (Eade: Para. 0121; "The Visual Front End 602 can use the raw pose data 610 to determine the approximate distance traveled between the images in the visual data 612, which are then used in computations to measure the displacements to the features... When previously recognized landmarks are encountered, the Visual Front End 602 can provide the SLAM module 604 or an optional Pre-Filter module 622 with one or more identifiers or tags to indicate the one or more landmarks encountered, relative pose information, such as relative pose information (Δx, Δy, and Δθ), and data reliability measures as applicable."); and determine at least one of position data or motion data of the vehicle based on the match (Eade: Para. 0124; "The SLAM module 604 receives the raw pose data 610 from the dead reckoning interface 618... Examples of the raw pose data 610 can include distance measurements, velocity measurements, and acceleration measurements. The dead reckoning data is used by the SLAM module 604 to estimate course and distance traveled from a prior pose. It will be understood that where multiple hypotheses are used by the SLAM module 604, that the dead reckoning data is used to estimate course and distance traveled from relatively many prior poses.").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Eade as applied to claim 1 above, and further in view of Fleischman et al. (US Pub. No. 20190005719 A1), herein after Fleischman.
Regarding claim 11, Eade remains as applied as in claim 1 and goes on to further teach [t]he method of claim 1, wherein the at least one influence parameter comprises a third influence parameter… (Eade: Para. 0135; "In another example, measurements that repetitively correspond to outliers, i.e., relatively extreme measurements, can also be considered to be unreliable and can be removed from the databases. For example, a landmark can be considered to be unreliable or bad if measurements of the landmark over time have been repeatedly inconsistent or otherwise indicated as unreliable.").
Eade is silent to the fact that the influence parameter can be a signal strength indicator for the sensor data samples.
In a similar field, Fleischman teaches [t]he method of claim 1, wherein the at least one influence parameter comprises a third influence parameter based on a signal strength indicator for the sensor data samples (Fleischman: Para. 0076; "The confidence scores for the 6D poses are calculated differently for each path estimate. For instance, confidence scores for the path estimates described above may be calculated in the following ways: a confidence score for a 6D pose in the first estimate (generated with a SLAM algorithm) represents the feature quality of the image corresponding to the 6D pose (e.g., the number of detected features in the image); a confidence score for a 6D pose in the second estimate (generated with motion data) represents a level of noise in the accelerometer, gyroscope, and/or magnetometer data in a time interval centered on, preceding, or subsequent to the time of the 6D pose; a confidence score for a 6D pose in the third estimate (generated with GPS data) represents GPS signal strength for the GPS data used to generate the 6D pose; and a confidence score for a 6D pose in the fourth estimate (generated with IPS data) represents IPS signal strength for the IPS data used to generate the 6D pose (e.g., RF signal strength).") for the benefit of retrieving landmark information from a GPS system and only acquiring the landmark information when the signal is stable and reliable.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the exclusion of unreliable measurements from Eade to also consider the signal strength of a landmark received from a GPS system, as taught by Fleischman, for the benefit of retrieving landmark information from a GPS system and only acquiring the landmark information when the signal is stable and reliable.
Regarding claim 12, Eade and Fleischman remain as applied as in claim 11 and Fleischman goes on to further teach [t]he method of claim 11, wherein the influence of the sensor data samples on the matching is controlled by excluding sensor data samples from the matching on the basis of the third influence parameter (Fleischman: Para. 0077; "After generating the confidence scores, the spatial indexing system 130 iteratively scans through each estimate of the camera path and selects, for each image in the sequence, the 6D pose having the highest confidence score, and the selected 6D pose is output as the 6D pose for the image in the combined estimate of the camera path.").

Claims 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eade and further in view of Oder et al. (US Pub. No. 20180067491 A1), herein after Oder.
Regarding claim 1, Eade teaches [a] system comprising: a sensor system…; and one or more processors configured to (Eade: Para. 0094 and 0216; "Embodiments of the invention advantageously use one or more visual sensors and one or more dead reckoning sensors to process Simultaneous Localization and Mapping (SLAM)." "All of the processes described above may be embodied in, and fully automated via, software code modules executed by one or more general purpose or special purpose computers or processors. The code modules may be stored on any type of computer-readable medium or other computer storage device or collection of storage devices. Some or all of the methods may alternatively be embodied in specialized computer hardware."): capture, by the sensor system, at least one scan, wherein the at least one scan represents the vicinity of the vehicle and comprises a plurality of sensor data samples given in a sensor data representation, wherein the sensor data representation comprises a first component and a second component, the first component representing a distance between the sensor system and the vicinity of the vehicle, and the second component representing a rate of change of the distance between the sensor system and the vicinity of the vehicle (Eade: Para. 0097; "Robots can be specified in a variety of configurations. A robot configuration typically includes at least one dead reckoning sensor and at least one video sensor... With dead reckoning, the robot can compute course and distance traveled from a previous position and orientation (pose) and use this information to estimate a current position and orientation (pose). While relatively accurate over relatively short distances, dead reckoning sensing is prone to drift over time. It will be understood that the information provided by a dead reckoning sensor can correspond to either distance, to velocity, or to acceleration and can be converted as applicable."); determine, from a database, a predefined map, wherein the predefined map represents the vicinity of the vehicle and comprises at least one element representing a static landmark, wherein the at least one element is given in a map data representation comprising a plurality of coordinates, wherein the coordinates represent position information of the static landmark (Eade: Para. 0121; "The Visual Front End 602 can use the raw pose data 610 to determine the approximate distance traveled between the images in the visual data 612, which are then used in computations to measure the displacements to the features. When new physical landmarks are recognized, corresponding records or entries can be added to the landmark database 606. Newly recognized landmarks can also be indicated to the SLAM module 604. For example, a “new landmark” flag can be activated, and a “new landmark” identifier or tag can be provided to the SLAM module such that the appropriate records in a SLAM database 608 and the landmark database 606 can be matched. When previously recognized landmarks are encountered, the Visual Front End 602 can provide the SLAM module 604 or an optional Pre-Filter module 622 with one or more identifiers or tags to indicate the one or more landmarks encountered, relative pose information, such as relative pose information (Δx, Δy, and Δθ), and data reliability measures as applicable."); determine a transformed map by transforming the at least one element of the predefined map from the map data representation into the sensor data representation (Eade: Para. 0116; "Given the correspondence between the 2-D features in the new view and the 3-D features of the landmark, the Visual Front End 602 can estimate the relative pose by, for example, minimizing projection error. The relative pose reveals a change in pose from (i) the pose when the landmark was created and stored in the database to (ii) the pose when the physical landmark was re-observed. It will be understood that such a relative pose can be represented in a variety of coordinate forms. For example, the translational component of the relative pose along the floor can be represented by Cartesian coordinates (x,y). However, it will also be understood that polar coordinates (ρ,φ) can also be used. FIG. 2C and FIG. 2D graphically illustrate the relative pose also known as “camera pose” components of Δx, Δy, and Δθ... In one embodiment, these additional dimensions are advantageously used to test the validity of the identified landmark. In one embodiment, the Cartesian-coordinate relative pose is used between a visual front-end and a SLAM module when re-encountering landmarks, and a polar-coordinate “delta pose” is used in the SLAM module when computing change in pose between points measured by dead reckoning data."); match at least a subset of the sensor data samples of the at least one scan and the at least one element of the transformed map, wherein the matching is carried out in dependence on at least one influence parameter for controlling the influence of the plurality of sensor data samples on the matching (Eade: Para. 0121; "The Visual Front End 602 can use the raw pose data 610 to determine the approximate distance traveled between the images in the visual data 612, which are then used in computations to measure the displacements to the features... When previously recognized landmarks are encountered, the Visual Front End 602 can provide the SLAM module 604 or an optional Pre-Filter module 622 with one or more identifiers or tags to indicate the one or more landmarks encountered, relative pose information, such as relative pose information (Δx, Δy, and Δθ), and data reliability measures as applicable."); and determine at least one of position data or motion data of the vehicle based on the match (Eade: Para. 0124; "The SLAM module 604 receives the raw pose data 610 from the dead reckoning interface 618... Examples of the raw pose data 610 can include distance measurements, velocity measurements, and acceleration measurements. The dead reckoning data is used by the SLAM module 604 to estimate course and distance traveled from a prior pose. It will be understood that where multiple hypotheses are used by the SLAM module 604, that the dead reckoning data is used to estimate course and distance traveled from relatively many prior poses.").
Eade is silent to the sensor system is configured to receive electromagnetic radiation emitted from at least one emitter of the sensor system and reflected in the vicinity of the vehicle towards the sensor system.
In a similar field, Oder teaches a sensor system configured to receive electromagnetic radiation emitted from at least one emitter of the sensor system and reflected in the vicinity of the vehicle towards the sensor system (Oder: Para. 0004; "These vehicles typically include multiple sensors, such as one or more cameras, a Light Detection and Ranging (Lidar) sensor, a Radio Detection and Ranging (Radar) system, or the like, to measure different portions of the environment around the vehicles.") for the benefit of utilizing lidar in for a three dimensional view around the vehicle during Simultaneous Localization and Mapping.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the sensor system from Eade to also use lidar sensors, as taught by Oder, for the benefit of utilizing lidar in for a three dimensional view around the vehicle during Simultaneous Localization and Mapping.
Regarding claim 14, Eade and Oder remain as applied as in claim 13, and Eade goes on to further teach [t]he system of claim 13, wherein the at least one influence parameter comprises at least a first influence parameter representing motion of the vehicle (Eade: Para. 0124; "The SLAM module 604 receives the raw pose data 610 from the dead reckoning interface 618... Examples of the raw pose data 610 can include distance measurements, velocity measurements, and acceleration measurements. The dead reckoning data is used by the SLAM module 604 to estimate course and distance traveled from a prior pose. It will be understood that where multiple hypotheses are used by the SLAM module 604, that the dead reckoning data is used to estimate course and distance traveled from relatively many prior poses.").
Regarding claim 15, Eade and Oder remain as applied as in claim 13, and Eade goes on to further teach [t]he system of claim 13, wherein the at least one influence parameter comprises at least one of a first motion parameter of the vehicle or a second motion parameter of the vehicle, wherein the first motion parameter represents a velocity of the vehicle and the second motion parameter represents a yaw rate of the vehicle (Eade: Para. 0121 and 0101; "When previously recognized landmarks are encountered, the Visual Front End 602 can provide the SLAM module 604 or an optional Pre-Filter module 622 with one or more identifiers or tags to indicate the one or more landmarks encountered, relative pose information, such as relative pose information (Δx, Δy, and Δθ), and data reliability measures as applicable." "When the robot rotates around a vertical axis, such as the exemplary vertical axis 118 shown in FIG. 1, this rotation is referred to as “yaw.”").
Regarding claim 16, Eade and Oder remain as applied as in claim 13, and Eade goes on to further teach [t]he system of claim 13, wherein the influence of the sensor data samples on the matching is controlled by determining the subset of the sensor data samples for matching in dependence of the at least one influence parameter (Eade: Para. 0138; "To reduce the consumption of memory resources, at least partly in response to the determination of the approximate location of the robot, the VSLAM system 600 can then maintain a relatively small subset of the database in RAM that contains the relevant portion of the database, and other previously used memory resources can be released back to the system. Should, for example, a relatively long period of time transpire without successful matches with the loaded subset of the database, the entire map can again be loaded temporarily to determine if the robot has been moved or has moved to another part of the environment. For example, the robot may have traveled autonomously or may have been picked up and moved to a new location.").
Regarding claim 17, Eade and Oder remain as applied as in claim 13, and Eade goes on to further teach [t]he system of claim 13, wherein the one or more processors are further configured to: determine the subset of the sensor data samples for the matching by, for at least some of the sensor data samples, being further configured to: identify, from the plurality of sensor data samples, a sensor data sample by using an identification rule, wherein identifying the sensor data sample is carried out in dependence of the influence parameter; and assign the identified sensor data sample to the at least one element of the transformed map (Eade: Para. 0138; "To reduce the consumption of memory resources, at least partly in response to the determination of the approximate location of the robot, the VSLAM system 600 can then maintain a relatively small subset of the database in RAM that contains the relevant portion of the database, and other previously used memory resources can be released back to the system. Should, for example, a relatively long period of time transpire without successful matches with the loaded subset of the database, the entire map can again be loaded temporarily to determine if the robot has been moved or has moved to another part of the environment. For example, the robot may have traveled autonomously or may have been picked up and moved to a new location.").
Regarding claim 18, Eade and Oder remain as applied as in claim 17, and Eade goes on to further teach [t]he system of claim 17, wherein the one or more processors, in identifying the sensor data sample, are configured to: determine one or more candidate sensor data samples from the plurality of sensor data samples, wherein each of the candidate sensor data samples is located in a neighborhood of the at least one element of the transformed map, the neighborhood being defined with respect to the first component and the second component of the sensor data representation, wherein the size of the neighborhood is defined in dependence of the influence parameter (Eade: Para. 0140; "In one embodiment, the VSLAM system advantageously discontinues adding new landmarks to the database. In one example, the VSLAM system discontinues landmark creation in a portion of an environment or in the entire environment at least partly in response to a determination that the landmark density has exceeded a predetermined threshold, such as 5-10 landmarks per square meter."); determine, for each candidate sensor data sample, a difference between the candidate sensor data sample and the at least one element of the transformed map; and select, from the candidate sensor data samples, a respective sensor data sample as the identified sensor data sample, the respective sensor data sample satisfying a selection criterion on the basis of the difference between the respective sensor data sample and the at least one element of the transformed map (Eade: Para. 0133 and 0134; "The landmark database 606 and the SLAM database 608 can be managed to provide efficient performance of VSLAM processing in a diverse variety of settings and to manage the amount of memory used in VSLAM processing. One way to efficiently manage the databases is to remove landmarks from the databases that are perceived to be no longer present in the environment or can otherwise be considered unreliable, bad, or in any other way undesired." "For example, the assessment that a physical landmark has disappeared from the environment such that the corresponding landmark should be removed from the databases can be based on repeatedly not observing the physical landmark at or near poses where it is expected to be observed.").
Regarding claim 19, Eade and Oder remain as applied as in claim 17, and Eade goes on to further teach [t]he system of claim 17, wherein the one or more processors, in matching at least the subset of the sensor data samples of the at least one scan and the at least one element of the transformed map, are configured to: determine a rigid transformation function by minimizing a difference between the at least one element of the transformed map and the assigned sensor data sample, wherein one of the element and the assigned sensor data sample is transformed by means of the rigid transformation function (Eade: Para. 0046; "In some embodiments, a pose node comprises a pose of the robot; a landmark node comprises a pose of the robot, a landmark identifier corresponding to one or more objects, and an estimate of the location of each of the one or more objects; and an edge comprises a rigid transformation relating position and orientation of the robot at two locations.").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Karlsson et al. (US Pub. No. 20040167688 A1) discloses how a vehicle uses SLAM to identify landmarks around itself and maps the areas it is passing through. Applicant is advised to review this reference in particular to ensure that any amendments they plan do not also infringe on Karlsson et al. or on a 103 that combines Karlsson with the previously cited prior art.
Sato; Syunta (US Pub. No. 20190302757 A1) discloses a computer system that uses Simultaneous Localization and Mapping (SLAM) to create a path for a vehicle.
Ohno et al. (US Pub. No. 20190294181 A1) discloses a vehicle management device that controls the navigation of a vehicle by utilizing SLAM for location identification and relies on odometry data obtained from the vehicle to assist in the localization of the vehicle.
LI et al. (US Pub. No. 20190180467 A1) discloses a system and method of identifying objects around a vehicle through SLAM using LiDAR, radar, and cameras to identify the objects around the vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./             Examiner, Art Unit 3663                                                                                                                                                                                           
/ANGELA Y ORTIZ/             Supervisory Patent Examiner, Art Unit 3663